Citation Nr: 1541206	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-32 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for hypertensive heart disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was afforded a February 2010 hearing before the RO and a February 2012 videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcripts are associated with the record.

In May 2012, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

It is necessary to remand the claims to comply with the May 2012 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


In May 2012, the Board remanded the appeal to afford the Veteran a VA examination to determine the current severity of the service-connected hypertensive heart disease and to obtain an opinion to determine whether the Veteran's service-connected disabilities either jointly or singly preclude employment consistent with the Veteran's occupational experience and education.

In February 2013, the Veteran underwent a VA examination.  The VA examiner conducted an interview based METs test and indicated that the Veteran was limited to 1 to 3 METs.  The VA examiner indicated that 60 percent of the limitation was due solely to the Veteran's hypertensive heart disorder.  The Board finds that clarification is required to determine what the Veteran's limitation solely due to hypertensive heart disease is in METs.  

Additionally, the VA examiner's opinion regarding the claim of TDIU is inadequate.  The VA examiner opined that "[t]he Veteran would be able to do sedentary employment that would not likely contribute to his SC disability.  Neither tina pedis nor erectile dysfunction either jointly or singly would alter the Veteran's employability status from a cardiac standpoint."  The examiner found that the Veteran's service-connected hypertension would not impact his work, but provided no rationale.  These opinions do not take into account all of the Veteran's service-connected disabilities or his occupational history and education.  The Board notes that the Social Security Administration (SSA) found that the Veteran did not have transferable skills necessary for sedentary employment.  

The Board finds that the February 2013 examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that the appeal must again be remanded for VA addendum medical opinions, as the aforementioned evidence does not represent substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 271.

Lastly, the Veteran does not currently meet the required percentage standards set forth in 38 C.F.R. § 4.16(a); however, he may be entitled to a TDIU on an extraschedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b) (2015).  

When a case presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, the case may be submitted to the VA Director of Compensation and Pension Service, to determine whether an extraschedular rating is warranted.  The Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral of an extraschedular evaluation to the Director of Compensation and Pension Service.  To date, the claim of entitlement to a TDIU has not been referred for extraschedular consideration.  Based on the Veteran's lay assertions of unemployability and the SSA evidence, the Board finds that, on remand, the TDIU claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the Veteran's VA claims file to the examiner who conducted the February 2013 VA examination, or if unavailable, another suitably qualified VA medical professional, for supplemental opinions regarding the severity of the hypertensive heart disease and whether his service-connected disabilities preclude substantial and gainful employment consistent with the Veteran's occupational history and education.  

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

(a)  Determine the Veteran's METs and indicate whether he has dyspnea, fatigue, angina, dizziness, or syncope as a result of his METs.  The VA examiner must express the limitation attributable to hypertensive heart disease only in METs.

(b)  Provide an opinion as to whether the Veteran's service connected disabilities of: hypertensive heart disorder rated as 60 percent disabling; hypertension rated as 10 percent disabling; and tinea pedis and erectile dysfunction both rated noncompensable disabling; either jointly or singly preclude employment consistent with the Veteran's occupational experience and education.  

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  Refer the issue of entitlement to a TDIU to the Director, Compensation Service.  A copy of the Director's decision should be included in the claims file.  

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If any benefit on appeal remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




